                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 MICHAEL GUTIERREZ and STEPHANIE CRUZ,
                                                                Case No. 2:17-cv-6953(SJF)(AKT)
                                Plaintiffs,
 v.

 EAST HILLS CHRYSLER-PLYMOUTH, INC.;
 CCAP AUTO LEASE, LTD.; SANTANDER
 CONSUMER USA INC. d/b/a CHRYSLER
 CAPITAL; REAL LEASE AUTO LEASING &
 SALES INC.; PLATINUM AUTO LEASING &
 SALES INC f/k/a KJM AUTO SALES INC.; and
 DOMINICK CRUZ,

                                Defendants.


        MOTION FOR DEFAULT JUDGMENT AS TO LIABILITY PURSUANT
       TO FED. R. CIV. P. 55(b) AND APPLICATION FOR IN-PERSON INQUEST

       Upon the Clerk’s Certificate of Default dated June 17, 2019 (ECF. Doc. 77); the previously

submitted Declaration of Evan S. Rothfarb in Support of Plaintiffs’ Application for Certificate of

Default dated June 17, 2019, and all exhibits thereto (ECF Doc. 76), the contemporaneously

submitted Declaration of Evan S. Rothfarb in Support of Plaintiffs’ Motion for Default Judgment

dated July 26, 2019, and all exhibits thereto, as well as the accompanying Memorandum of Law

and all other supporting papers, including the exhibits attached to the instant application, Plaintiffs

Michael Gutierrez and Stephanie Cruz, by and through their counsel, Schlanger Law Group, LLP,

hereby move for entry of a default judgment against Defendant Real Lease Auto Leasing & Sales

Inc. pursuant to Fed. R. Civ. P. 55(b)(2) and Local Civil Rule 55.2(b); and further request that an

in-person inquest be held to determine damages, with Plaintiffs’ attorneys’ fees and costs to be

determined upon separate application submitted within 14 days following the close of said inquest.
Dated: July 26, 2019

                           /s/ Evan S. Rothfarb
                           Evan S. Rothfarb
                           SCHLANGER LAW GROUP, LLP
                           9 East 40th Street, Suite 1300
                           New York, NY 10016
                           T: 212.500.6114
                           F: 646.612.7996
                           E: erothfarb@consumerprotection.net
                           Attorneys for Plaintiffs




                       2
